Citation Nr: 1100115	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-19 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected adjustment disorder with mixed anxiety.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In September 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In a November 2007 decision, the Board denied the Veteran's 
appeal as to the issue of an initial evaluation in excess of 10 
percent for service-connected adjustment disorder with mixed 
anxiety.  He appealed to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In April 2010, the Veterans Court 
issued a decision in which it vacated the Board's decision as to 
this issue and remanded the matter to the Board for 
readjudication consistent with the Veteran Court's decision.  

Since the RO last issued a supplemental statement of the case on 
this issue, in March 2007, additional evidence has been added to 
the record.  In November 2010 the Board received a document, 
dated in August 2010, in which the Veteran stated that he wished 
to waive his right to have the agency of original jurisdiction 
review the evidence in the first instance.  The Board will 
therefore adjudicate this appeal with consideration of all 
evidence of record, irrespective of when the evidence was added 
to the record.  38 C.F.R. § 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's adjustment disorder with mixed anxiety is not shown 
to be productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks and does not render 
him unable to secure and maintain a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for 
the Veteran's adjustment disorder with mixed anxiety have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.4, 4.7, 4.10, 4.16, 4.19, 4.21 
4.130, Diagnostic Code 9400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2006 rating decision, the RO granted service 
connection for adjustment disorder with mixed anxiety, evaluated 
as 10 percent disabling, with an effective date for service 
connection of August 22, 2005.  The veteran asserts that he is 
entitled to an initial evaluation in excess of 10 percent.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran's adjustment disorder with mixed anxiety has been 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 which falls 
into the General Formula for Mental Disorders.  

Under this General Formula for Mental Disorders, a 10 percent 
rating is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances or motivation 
in mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent rating is assigned for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2010). The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  Id.  

If a case is exceptional, either the Board or the RO may refer 
the case for consideration outside of the rating schedule.  That 
is, where the scheduler standards are found to be inadequate, 
referral may be made to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  

There is a three step process involved in extraschedular 
consideration. First, the Board or the RO must determine whether 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, the 
assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the analysis 
stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

Another avenue for assigning a total rating is upon a finding 
that there is present any impairment of mind and body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340. 
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In order for the Board assign a total rating in the 
first instance under this provision certain requirements must be 
met. If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there are 
two or more disabilities, at least one should be rated at 40 
percent or more with sufficient additional service connected 
disability to bring the combination to 70 percent or more.  Id.  

That being said, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Id.  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

As the Veterans Court has explained, a total disability rating 
based on individual unemployability (TDIU) is merely one way for 
a claimant to achieve a higher rating.  Rice v. Shinseki, 22 Vet. 
App. 447, 452 (2009).  It is possible for a total rating to be 
assigned if one of the Veteran's disabilities renders him 
unemployable or if his disabilities acting together render him 
unemployable.  During the course of this claim and appeal, the 
Veteran has contended that his psychiatric disability keeps him 
from working.  Determining what rating is proper for his service-
connected adjustment disorder with mixed anxiety therefore 
requires the Board to consider whether his adjustment disorder 
with mixed anxiety acting alone renders him unemployable.  The 
necessary element for a grant of a total rating under either § 
4.16(a) or (b) is that the disability renders the veteran unable 
to secure and follow a substantially gainful occupation.  In the 
instant case, as explained further along in this document, the 
Board need not resolve any other question because the evidence 
shows that his service-connected psychiatric disability does not 
render him unable to secure and follow a substantially gainful 
occupation.  

As to whether his service connected disabilities act together to 
render him unemployable, that is a question not currently before 
the Board.  The Board notes that since the issue of the rating 
assigned for his service-connected psychiatric disability was 
litigated before the Veterans Court, the Veteran has again sought 
a TDIU.  Hence, any decision by the Board as to the effects of 
his service-connected disabilities acting together to render him 
unemployable would be inappropriate at this time.  But, the 
question as to whether his service-connected psychiatric 
disability acting alone renders him unemployable should not be 
divorced from this claim as it is, consistent with the logic 
expressed in Rice, part of the matter before the Board.  

When addressing an appeal on the merits the Board has an 
obligation to evaluate the credibility of evidence and to assign 
probative weight to competent evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence").  As to some of the factors that go 
into making these determinations both the Veterans Court and the 
Court of Appeals for the Federal Circuit (Federal Circuit) have 
provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

Although the Veterans Court did not explain the term "bad 
character" in Caluza, the Board believes that this term 
encompasses a general tendency of a claimant to provide 
exaggerated symptoms in the context of claims for VA benefits 
where such exaggerations are similar to, or for the same general 
purpose, as statements offered with regard to the issue on 
appeal.  

In this regard, the Veteran is shown to have a long history of 
embellishing and exaggerating his symptoms dating back to his 
service.  See e.g., service treatment records dated in November 
1990 (notation of embellishment of symptoms) and January 1991 
(noting changing statements and stories, and manipulative 
behavior).  Similarly, the VA medical evidence contains many 
notations of embellishment, exaggeration, and malingering.  See 
e.g., VA hospital treatment reports, covering treatment between 
August and September of 1995 (containing multiple notations of 
"enhanced/exaggerated" physical complaints, and discharge 
diagnoses that included rule out factitious disorder or 
malingering); April 2006 VA examination report (noting a 
perception of pain greater than what has been found on objective 
testing); January 2007 VA PTSD examination report (noting a 
history of contradictory assertions, and that the Veteran was 
engaging in manipulative behavior).  

The Board finds that the criteria for a rating higher than 10 
percent have not been met.  The VA examination reports, dated in 
April 2006 and January 2007, and the VA progress notes show that 
the Veteran has complained of symptoms that include sleep 
difficulties, depression, anxiety, panic attacks, poor 
concentration, and an inability to deal with people.  He has 
asserted that he has auditory hallucinations, and suicidal 
ideation.  The medical reports show that he has repeatedly 
complained of neck pain that affects his psychiatric condition, 
and his ability to function.  The medications for management of 
his psychiatric symptoms have included Trazodone and 
Amyltriptyline.  

In particular, the Board has noted the Veteran's tendency to 
exaggerate his symptoms and his history of manipulative behavior.  
While the VA examiner have afforded him GAF scores of 60 (See VA 
examination reports, dated in April 2006 and January 2007) and VA 
treatment providers have assigned lower scores of 48 and 55 
(September 2009 VA treatment records) the Board finds that the 
post-service medical record, as a whole, clearly indicates that 
the Veteran is exaggerating his symptoms.  His reports of 
symptoms are therefore unreliable.  Those reports necessarily 
provide the basis for nearly all of the expert evidence.  The 
Board has considered that the examination reports included review 
of the claims file and that the examiner was aware of his 
exaggerations, both in 2006 and 2007.  Yet, overall, when taking 
the unreliability of his reports together with the examiner's 
findings, the evidence is so tainted with unreliability that the 
preponderance of the evidence is against his claim.  

With regard to the history of the disability in issue, a VA 
hospital report, dated in 1995, shows that the Veteran was 
treated for psychiatric symptoms that included nightmares, 
depression, and intrusive thoughts of combat, as well as 
complaints of neck pain.  The report notes that there was a 
"questionable validity of much of his history," which included 
the original history of having jumped from a third story 
building, landing on his feet, and receiving no injury, and that 
there were "definitely signs of manipulation and exaggeration."  
The Axis I diagnoses included adjustment disorder with depressed 
mood.  The GAF score was 45 (current), and 60 for the past year.  
Beginning in 2003, he received a number of treatments for 
complaints of psychiatric symptoms, with GAF scores of 45 and 60.  
See 38 C.F.R. § 4.1.  

A September 2005 VA neurology consult report includes the 
clinician's discussion that the "[p]atient wants immediate and 
indefinite disability for compensation purposes.  Is not 
particularly interested in pathophysiology, diagnosis, or 
treatment intervention."  Notes from December 2005 addressed the 
Veteran's cervical spine condition as follows:  

Veteran appears to have moments of 
unrestricted neck and had movement with 
improved head posture when he is distracted 
such as when holding a conversation or 
walking in the hallway.  Makes audible 
groans and moans along with facial grimace 
during all treatment including moist heat 
application in supine and sitting and very 
light touch massage.

These findings and comments tend to show that the Veteran 
exaggerates his symptoms and that the reason for reporting 
symptoms is overwhelmingly restricted to achieving financial 
benefits.  If the Veteran actually had the symptoms he reports, 
particularly given the severity he reports, it is unbelievable 
that he would have no interest in treatment intervention.  

The same psychologist conducted both the April 2006 examination 
and the January 2007 mental disease examinations.  She indicated 
that she had reviewed the claims file in each instance.  She also 
provided an in depth discussion of the Veteran's history. 

As to his self-reported symptoms, during the 2006 examination he 
reported that he currently was actively hallucinating and heard 
voices on a regular basis, admitted to suicidal ideation but 
stated that he had not acted on it because he felt he had a lot 
to live for, reported that he lost his first marriage because of 
nightmares and other problems, reported poor sleep, that he felt 
fatigued and had no energy during the day, panicked when in a 
crowded situation, was afraid something will happen to him, 
typically stayed to himself, had few friends, felt helpless about 
his future, had lost ten to fifteen pound in the previous month, 
ate in spurts, had poor concentration due to worry, had no 
meaningful hobbies, spent a great deal of time caring for his 
two-month-old baby, and that he felt like an outcast.  

During the mental status examination, he was pleasant and 
cooperative, mood was dysphoric, affect flat, thought content and 
processes within normal limits, exhibited no evidence of 
delusions, no inappropriate behavior, no evidence of gross memory 
loss or impairment; speech was linear, coherent, and of normal 
rate and volume.  He denied homicidal ideation but admitted to 
suicidal ideation without current intent or plan.  The examiner 
stated that the Veteran "admitted to auditory hallucinations, 
although he did not appear to be responding to any internal 
stimuli during the exam.  The patient made little eye contact 
during the session and instead kept his eyes downcast."  

The examiner remarked as to the contents of his service treatment 
records and stated that there was some concern about manipulative 
behavior on the Veteran's part.  She stated that the Veteran 
"also indicated that this depression was preventing him from 
maintaining meaningful employment, although he did not indicate 
what specific symptoms of depression interfered with his ability 
to work other than his difficulty being around other people."  

As to the Veteran's report of panic attacks, the examiner stated 
that his perceived panic attacks did not meet a diagnosis of a 
panic disorder but rather "are just a symptom of his depression 
and anxiety."  She also stated "obviously the patient's 
perception of pain is greater than what has been found in 
objective testing, and similarly, I believe his adjustment 
reaction may be somewhat heightened."  

She diagnosed adjustment disorder with mixed anxiety and 
depressed mood, chronic, and assigned a GAF score of 60, current.  

Accurately reflecting the information in the April 2006 
examination report, the examiner explained in the January 2007 
examination report that the Veteran changed his story as to his 
psychiatric symptoms.  She noted that at the time of the earlier 
examination he reported that his psychiatric problems were due to 
pain and that he had difficulty working because of his pain.  She 
went on to state "[t]herefore, today he is telling a completely 
different story than what he said a year ago."  She reported 
that during the January 2007 examination he reported that he 
stopped working because he had difficulty being around people, 
difficulty interacting with people, and people are afraid of him.   

As in all of the evidence of record, the bulk of indications of 
symptoms, as recorded in the January 2007 examination report, 
came from the Veteran's reports of symptoms.  

In the PRESENTING PROBLEM section of the report, the Veteran 
reported that he was sleeping poorly, woke often during the 
night, woke in a panic, and had nightmares each night.  He 
reported that he always felt that something was after him and had 
suicidal thoughts but had not acted on such thoughts because of 
his children.  He reported that he found it difficult to focus 
because he had so much on his mind.  He also reported that he 
could not deal with people and did not have any friends.  He 
admitted to irritability and low tolerance.  He reported that he 
heard things and felt like he was losing his sanity.  He 
described himself as in constant fear, felt that he was at the 
end of his rope, and felt distance from his family.  He reported 
that he felt as if everything was against him and that he could 
not function in society or work. 

In a MENTAL STATUS EXAM section, the examiner reported a number 
of findings, most of which are restatements of the Veteran's 
reports.  He was fairly pleasant and cooperative on examination 
but did not indicate that he remembered the examiner from the 
last examination.  Mood was dysphoric, affect was flat.  The 
examiner stated that "[i]n contrast to his last examination when 
the patient exhibited a number of pain behaviors throughout, 
during this examination he was very fidgety and did not 
demonstrate any pain behaviors at all."  Thought content and 
thought processes were normal, there was no evidence of 
delusions, he was able to maintain personal hygiene.  With regard 
to his behavior during the examination, the examiner stated as 
follows:  

The patient reported auditory 
hallucinations and seemed to be making an 
effort to appear to be responding to 
internal stimuli during the exam.  The 
patient was also noted to be very vigilant 
during the examination, however, 
interestingly, when something was dropped 
outside of the exam room he did not 
demonstrate any type of response.  The 
patient made very little eye contact during 
the session and largely kept his eyes 
downcast.  No inappropriate behavior was 
noted.  

She also reported that he denied homicidal ideation, admitted to 
suicidal ideation without current intent, was alert and oriented 
times four, there was no evidence of gross memory loss or 
impairment, and speech was linear and coherent and of normal rate 
and volume.  

In addition to the just quoted statement, another comment from 
the examiner leads the Board further along the path to a finding 
that the Veteran's reports of symptoms do not reflect fact as to 
the symptoms actually suffered, but are recited by the Veteran 
solely for the purpose of  securing  a higher disability rating.  
This comment was as follows:  

Interestingly, instead of asking him any 
leading questions, I basically kept the 
interview opened and had the patient report 
to me symptoms that he had noticed.  The 
patient was repetitive and basically, did 
not give me any specific information about 
symptoms that he was having.  

This indicates to the Board, when taken with the rest of the 
examination report and the 2006 examination report, that he 
recited symptoms that, if accurate, would result in a higher 
disability rating, but does not provide specific information 
because the symptoms do not actually exist, at least not to the 
degree that he presents them as existing.  

In her summary, the examiner explained that given the Veteran's 
shifting report of why he was not working, it was not clear to 
her why he was not working.  She noted that although he reported 
that he had no meaningful social relationships he started off 
saying that he had good relationships with his children but then 
later in the session indicate that the  is distant from his 
family.  She pointed out that the Veteran reported that he really 
does not engage in any meaningful recreational pursuits but when 
asked specifically what he does to pass his time during the day 
he could not tell her.  She also stated as follows with regard to 
his symptoms:  "At this time, the patient givens a very 
conflicting history and presentation and at this time, quite 
frankly, I am uncertain of exactly what the patient is 
experiencing at this time."  

Again, the lack of specificity, even when asked, and his 
conflicting history and presentation, tends to show that his 
reports of symptoms are not credible.  

During the Board hearing, the Veteran referred to difficulty 
sleeping which he attributed to physical pain and nightmares.  
September 2007 Board hearing transcript at 8, 11-12.  With regard 
to his anxiety, the Veteran again referred to nightmares and pain 
and stated that he was angry about the treatment he had been 
receiving, and that he had financial problems.  Id at 8.  This 
testimony is repetitive of what he reported during the 
examinations and therefore adds little favorable to his claim.  

It is evident from the examiner's reports in 2006 and 2007, that 
she was aware of the Veteran's lack of credibility in presenting 
his symptoms.  This part of the examination report is probative 
as it is supported by clear reasoning and highly detailed data, 
i.e. the reports of the discrepancies in the Veteran's 
statements.  In other words, the examination reports tend to show 
that the Veteran is not credible as to his reported symptoms and 
tends to exaggerate his symptoms.  This finding is consistent 
with his reports of physical symptoms, particularly his neck 
condition.  

Although the examiner who examined him in 2006 and 2007 was 
clearly aware that the Veteran was not credible, she did assign a 
GAF score of 60 and did review his claims file.  The data upon 
which she had to rely was not limited solely to the Veteran's 
presentation during the examinations.  The Board therefore cannot 
arrive at the conclusion that she was inaccurate in her 
assignment of a GAF score of 60.  

What the Board does conclude, however, is that the assignment of 
the GAF score of 60 in the examination reports,  though favorable 
to his claim for a higher rating, taken with the rest of the 
evidence of record do not place the evidence in equipoise or tip 
the scales so that the preponderance of the evidence is favorable 
to assignment of a rating higher than 10 percent.  

The Veteran's lack of credibility and documented efforts to 
influence the outcome of the examination by exaggerating his 
symptoms so taints the validity of his reported symptoms as to 
make the presence of those symptoms unbelievable.  This 
exaggeration and manipulation of the data leaves the Board with a 
factual determination that the Veteran's symptoms, the basis for 
the GAF score of 60, are not true.  This is a factual 
determination of the Board (the Veteran is not telling the truth 
when he reports his symptoms to the VA examiner) not a medical 
determination.

The Board understands the Court's concern in this case.  While 
the examiner may have been aware of the fact that the Veteran was 
exaggerating his symptoms, the extent to which the Veteran was 
willing to exaggerate his symptoms may not have been clear to the 
examiner, which may have lead her to the GAF score of 60.  The 
Board has made the ultimate factual determination in this case: 
all of the Veteran's symptoms are not to be believed.  Therefore, 
the GAF score is placed into serious question, even though the 
examiner was aware of the fact that the Veteran was exaggerating.  

In any event, the Veteran's reports of all of his symptoms are 
not credible and although his GAF score determined during the 
examination may be valid, and he may indeed have mental 
functioning that falls into the category of moderate symptoms or 
moderate difficulty in social or occupational functioning, what 
those symptoms are, or what that occupational and social 
difficulty is due to, is not ascertainable.  Given that he has 
shown that his reports of symptoms cannot be relied upon, it 
follows that further development to ascertain the nature of his 
symptoms and/or occupational and social difficulty, is not 
reasonably possible.  Simply stated, if another VA examination 
were obtained the Veteran would simply provide more inaccurate 
symptoms.  

The question of how to successfully evaluate a person who clearly 
exaggerates his symptoms is complex.  That his symptoms are not 
ascertainable does not mean that the evidence is in equipoise.  
The listing of symptoms in the rating schedule, though not to be 
taken as an exhaustive list, is representative - as shown by the 
use of the words "such symptoms as" in the criteria.  
Attempting to manipulate the rating system by exaggerating 
symptoms, though perhaps indicative of difficulty in social or 
occupational functioning, or a symptom of sorts in itself, is not 
the sort of symptom represented in the rating schedule.  

Furthermore, that he engaged in such behavior indicates to the 
Board that symptoms listed in the rating schedule, or symptoms 
similar to symptoms listed in the rating schedule, are absent in 
this case as otherwise there would be no discernible reason to 
exaggerate the symptoms.  In simple terms, his exaggeration of 
symptoms is itself evidence that he does not have symptoms that 
would fit into the rating schedule.  

There is a gap in VA treatment from December 2005 to September 
2009.  On September 21, 2009, the Veteran was diagnosed with 
alcohol dependence, cocaine dependence, marijuana dependence, 
sustained full remission, nicotine dependence, and posttraumatic 
stress disorder, assigned a GAF score of 55, and assigned to a 
substance abuse residential treatment program.  Notes from the 
September 23, 2010 include his report that he was last employed 
in October 2008.  

On September 24, 2009 he was diagnosed with PTSD, depressive 
disorder not otherwise specified, alcohol abuse, and 
polysubstance abuse, and assigned a GAF score of 48.  These notes 
include findings that he presented with a dysphoric affect which 
he attributed to migraine, but had a relatively euthymic mood.  
Thoughts were clear and well organized, he denied suicidal or 
homicidal ideation.  Of note is that he reported that he hears 
voices.  

Between September 2009 and January 2010, events reported by the 
Veteran in relation to his symptoms included his grandmother's 
recent death, a divorce, and a fire in which he lost everything.  

As to his treatment records for the period from September 2009 to 
January 2010, the Veteran's history of exaggerating his symptoms 
is a lengthy history and the Board therefore must view this 
evidence in light of that history.  For independently sufficient 
reasons, the assignment of GAF scores of 48 and 55 do not provide 
for assignment of higher ratings in this case.  First, the DSM IV 
diagnoses do not include any condition for which he is service 
connected.  Second, and more importantly, the Veteran again has 
reported symptoms that he has reported in the past which were not 
accurate in the past and, hence, the Board does not believe that 
he suffers from those symptoms now.  

In this regard, the Veteran reported in September 2009 that he 
hears voices but it is abundantly clear from the examiner's 2006 
and 2007 reports that this is a symptom which the Veteran has 
fabricated for the purpose of obtaining a higher rating.  
Furthermore, unlike the examiner, the persons that interviewed 
him in September 2009 did not indicate that they had reviewed his 
medical history and it is clear from those September 2009 
treatment records that the Veteran's reports were data upon which 
the clinicians relied.  There assignment of GAF scores, 
therefore, are dependent solely on the Veteran's reports of 
symptoms.  

The Board finds his reports of symptoms in these latest records 
to be not credible for the reasons already discussed and 
therefore assigns no probative weight to the GAF scores as such 
were based on the Veteran's reports.  

Taking all of the evidence together, the Board finds that the 
preponderance of the evidence weighs against a finding that his 
service-connected psychiatric disability approximates the 
criteria under the General Formula for Mental Disorders for a 
rating higher than 10 percent.  

With regard to his employment, the Veteran's TDIU claim, received 
in February 2006, shows that he reported working full time 
between August 2000 and February 2004, with 10 months lost from 
illness, and from October 2004 to June 2005, with six months lost 
to illness.  He reported working 15 hours per week from October 
2004 to the date of the claim.  He also reported that he had 4 
years of high school education.  A September 2005 VA progress 
note shows that he reported working until the end of June, at 
which time he began taking sick leave, and that short-term 
disability had been approved until the end of the month.  During 
the January 2007 examination the Veteran reported that he last 
worked prefabricating homes in November 2006.  In the September 
2009 VA treatment records he reported that he last worked in 
October 2008.  In those 2009 notes he reported that he has been 
employed in security, housekeeping, delivery and guest services 
and that his last employment in 2008 was as an environmental 
specialist.  

Although the Veteran has contended that he cannot work due to 
psychiatric symptoms, the findings of the examiner, as stated in 
the January 2007 examination report, are evidence against a 
finding that he is unable to secure and follow a substantially 
gainful occupation due to his service-connected psychiatric 
disability.  Again, if this were the reason for his inability to 
work the Board, and the examiner - as indicated in her report, 
would expect his reasons for not being able to work to remain the 
same and not shift from one examination to the next over the 
course of less than a year.  Essentially, the Veteran's reports 
of why he cannot work are not credible and hence are afforded no 
probative weight.  The evidence shows that his psychiatric 
disability does not result in more than mild symptoms (at best) 
and therefore is not such that it renders him unable to secure 
and follow a substantially gainful occupation.  Hence, a total 
rating based on either subsection of § 4.16(a) or referral based 
on § 4.16(b) is not warranted.  

Consideration has been given to whether referral is warranted for 
extraschedular consideration under 38 C.F.R. § 3.321(b).  Here, 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The General  Rating Formula 
For Mental Disorders provides for ratings up to and including 100 
percent.  The symptoms are prefaced with the words "such 
symptoms as" which indicates a range of symptoms not limited to 
those listed.  The symptoms that the Veteran asserts he has are 
all listed in the rating criteria or are similar to those 
symptoms.  Thus, the rating schedule contemplates any level of 
disability and all symptomatology asserted by the Veteran.  His 
claim is denied because the evidence does not show the symptoms 
of which he complains.  In other words, the first step of the 
Thun analysis yields a result unfavorable to referral for 
extraschedular consideration and the Board therefore declines to 
remand for such referral.  

In summary, the Board finds that the findings as to his 
psychiatric condition and functioning do not show that the 
Veteran's symptoms are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess of 
the currently assigned 10 percent under the General Rating 
Formula for Mental Disorders, for any time period since the day 
he filed his claim to the present.  Similarly, the evidence shows 
that his service-connected psychiatric disability does not render 
him unable to secure and follow a substantially gainful 
occupation.  Finally, the requirements for referral for 
extraschedular consideration have not been met.  Hence, his 
appeal must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For service- connection claims, this 
notice must address the downstream elements of disability rating 
and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2006 and May 2006.   The earlier 
letter, sent upon receipt of a claim for service connection, the 
claim which gave rise to this appeal, informed the Veteran of the 
evidence necessary to substantiate his claim and of his and VA's 
respective duties in obtaining evidence.  The May 2006 letter 
included notice as to how VA assigns disability ratings and 
effective dates.  The RO later readjudicated the Veteran's claim 
by issuance of a statement of the case in September 2006 and a 
supplemental statement of the case in March 2007, thus curing the 
defect in the timing of the May 2006 notice letter.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Furthermore, the Veterans Court has stated that once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Dingess, 19 Vet. App. at 493.  
While the Veteran has not claimed that VA has not complied with 
the notice requirements of the VCAA, § 5103(a) and § 3.159(b)(1) 
are no longer applicable in the instant case.  Service connection 
was granted in April 2006 for the Veteran's psychiatric 
disability, a disability rating was assigned, and an effective 
date was established.  Therefore the Veteran's claim was 
substantiated as of April 2006.  Any error in failing to provide 
§5103(a) notice could not be prejudicial to the Veteran because 
the purpose of §5103(a) notice is to provide notice of what is 
required for the Veteran to substantiate his claim, and here, his 
claim has been substantiated.  See Id. (holding that the Board 
does not commit prejudicial error in concluding that a VCAA-
notice letter complied with § 5103(a) and § 3.159(b), where a 
claim for service connection has been substantiated, because such 
notice is not required).

The Veterans Court also found that once a claim for service 
connection is substantiated VA's statutory duties are specified 
under § 5104 and § 7105, and applicable regulatory duties are 
found at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of a complying rating 
decision in April 2006, the statement of the case in September 
2006, and the March 2007 supplemental statement of the case.  In 
September 2007, the Veteran was afforded a hearing before the 
undersigned.  Further, the record also shows that the Veteran has 
actual knowledge what was required to achieve a higher rating, 
based upon his arguments and those presented by his 
representative.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's service treatment records, as well 
as VA treatment records.  VA afforded the Veteran examinations in 
April 2006 and January 2007.  The examiner indicated review of 
the claims file in both instances, appears to have reliably 
applied reliable medical principles to the facts and data, and 
has provided both the findings made during the examinations and 
detailed discussion.  The findings contained in the report 
support the examiner's conclusions and diagnosis and the reports 
contains sufficient detail.  The Board concludes that the 
examinations conducted in this case are adequate for rating 
purposes.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See generally, Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (explaining the rule of prejudicial error in the 
context of claims for VA benefits).  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


